DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed August 18, 2022, is acknowledged. Claims 1, 5, 7, 8, 10, 11, 13, 14 and 15 are amended. Claim 9 is cancelled. 
Claims 1-8 and 10-15 are pending in the instant application.
Response to Arguments
Applicant’s arguments, see page 6, regarding the objections to the drawings, specification and claim 1 have been fully considered and are persuasive in light of the amendments. The objections to the drawings, specification and claim are withdrawn. 
Applicant’s arguments, see page 6, regarding the objections to the drawings, specification and claim 1 have been fully considered and are persuasive in light of the amendments. The objections to the drawings, specification and claim 1 are withdrawn. 
Applicant’s arguments, see pages 6-10, with respect to the 103 rejection(s) of claims 1-15 under Abolfathi (US20080064993A1) in view of Kasic (US20140064533A1) and Rush (US20150164381A1). have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rush (US20150164381A1) and Kasic (US20140064533A1) in view of Kasic (US20140121450A1), Clark (“Uses and abuses of hearing loss classification.”, NPL Cite U, 1981) and Henry (“Bone conduction: Anatomy, physiology, and communication.”, NPL Cite V, 2007). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US20150164381A1) and further in view of Kasic (US20140064533A1), further referred to as Kasic ‘533, and Kasic (US20140121450A1), further referred to as Kasic ‘450.
Regarding claim 1, Rush discloses an electromechanical stimulation system for treating tinnitus (Paragraph [0002] “the field of electronic devices, and, more particularly, to treatment of tinnitus while operating a portable electronic device.” Rush also connects to a Bluetooth device (Figure 1 “46”) in order to apply the tinnitus relief. It would be obvious to one in the art that the Bluetooth device receives a signal and converts it to a mechanical response in order to produce a tone, audible or not.) comprising: a proximal unit (figure 1, “46” Bluetooth device), said proximal unit comprising: an electromechanical device vibrator configured to transmit mechanical vibrations having predetermined frequency, intensity, and waveform (Paragraph [0032] “The phase cancellation tone(s) 62 and the audio generated by the audio generating application 34 may both be provided to the user via the wireless interface (Bluetooth)). It would be obvious to one familiar with the art that a tone signal sent over Bluetooth would have to be converted to tone via mechanical vibration as all headphones function today via actuation of magnets, with a predetermined frequency, intensity, and waveform, which would be whatever said tone is at that moment the signal is sent to the proximal unit. There is nothing in the specification or claims that otherwise differentiates the predetermined frequency, intensity, and waveform from a set sound sent by the transceiver) and, said proximal unit configured to receive control signals (Figure 1, Bluetooth transceiver “44” connects wireless to Bluetooth device “46” and thereby receives control signals (signals to produce vibrations, not limited to auditory tones)); and an electronic device configured to be operated by said user (figure 1, portable electronic device “20”) and comprising an electromagnetic transmitter configured to transmit control signals to said proximal unit (Figure 1, Bluetooth transceiver “44” connects wireless to Bluetooth device “46”, it would be obvious to one in the art that the Bluetooth transceiver would transmit control signals to the proximal unit since a transceiver can both send and receive signals.); a microcontroller configured to emit said control signals for generating mechanical vibrations of said electromechanical vibrator (Paragraph [0030] “Referring initially to FIG. 1, a portable electronic device 20 includes a processor 30 configured to execute a tinnitus relief application 32. The tinnitus relief application 32 allows a user to select one or more phase cancellation tones 62 for output to an output device 38. The output device 38 includes a speaker 40, a headset output 42 and a Bluetooth transceiver 44 (i.e., a wireless transceiver device).” In this case the processor that executes the tinnitus relief application is the microcontroller and the application sends the tones (signals for mechanical vibrations) to the receiving Bluetooth device (the electromechanical vibrator).) at a first frequency set, within a range between 20 Hz and 20 kHz (Paragraph [0037] “The user then finds the initial tinnitus frequency at Block 104. The initial tinnitus frequency may also be referred to as the baseline tinnitus frequency. From the find initial tinnitus frequency display screen 144 in FIG. 4, the user hears an audio tone scanned over an audible frequency range of 2 k-14 k Hz. The 2 k-14 k Hz range is for illustration purposes and may be adjusted to cover a different audible frequency range.” Where the initial tinnitus frequency is the first frequency set. It should be noted that the explicit frequency range disclosed does not cover the full range of 20 Hz and 20 kHz, but does disclose the range can be adjusted to any audible frequency range and one familiar with the art would recognize that 20 Hz to 20 kHz is the normal human audible range. There is also not a reason for the criticality of the range of 20 Hz to 20 kHz and therefore can be considered a design choice.) and at an intensity lower than a predetermined intensity limit value (Figure 4 Volume control bar “146” Paragraph [0038] “Volume of the audio is controlled by the volume control bar 146.” Where the predetermined intensity limit value is the 100% value on the control bar 146.), and for causing a repetition of said mechanical vibrations at a plurality of frequencies within said range (Paragraph [0037] “From the find initial tinnitus frequency display screen 144 in FIG. 4, the user hears an audio tone scanned over an audible frequency range of 2 k-14 k Hz.” The electronic device produces an audio tone (mechanical vibrations in the Bluetooth device, as discussed supra) and steps the audio tone through a series of frequencies within the range.); and an input interface (Figure 4, display screen “144”) configured to: receive from said user an instruction to start said repetition of said mechanical vibrations (Paragraph [0036] “Referring now to the flowchart 100 illustrated in FIG. 2, execution of the tinnitus relief application 32 will be discussed along with reference to the screen displays illustrated in FIGS. 3-8. From the start (Block 102), the user activates the tinnitus relief application 32 by selecting the tinnitus relief application icon 140 on the display screen 142 illustrated in FIG. 3.” By initiating the application in the electronic device, the app starts scanning frequencies.); stand by (standby would occur between any of the steps of Fig 2, for example if a user taps stop “154” in Figure 4, the application would go into standby); receive from said user a frequency scanning stop-instruction to stop said repetition of said mechanical vibrations when a stationary frequency corresponding to a current frequency of said mechanical vibration is achieved, at which said user perceives a decrease of said tinnitus (Figures 4, 5, and 6 disclose this in buttons 154, 160, and 192 respectively. The user press the button to stop the frequency scan when the frequency reduces the tinnitus symptoms. Paragraph [0045] “When the user's tinnitus is neutralized, the user taps on the stop tab 192.”); notify to said microcontroller a frequency value corresponding to said stationary frequency (Paragraph [0046] “The selected phase cancellation tone is stored at Block 110. The store selected phase cancellation tone display screen 200 in FIG. 7 allows the user to name the stored phase cancellation tone in the name field 202.” The user can save the frequency in the application (microcontroller).); and continue generating said mechanical vibrations at said stationary frequency (Paragraph [0048] “After decision Block 112, the user may now activate one or more of the stored phase cancellation tones at Block 114. From the activate tone(s) display screen 220 in FIG. 8, the user as identified in the name field 222 can select any one of the stored phase cancellation tones as displayed.” The user can activate the saved frequency as disclosed in the previous limitation and play that tone at the saved frequency.); wherein said microcontroller is configured to cause said repetition of said mechanical vibrations at an intensity equal to an audibility threshold (As disclosed previously, the volume bar “146” would allow a user to adjust the volume to a point at the audibility threshold. They could reduce the volume until they can’t hear the tone and then slide the bar up to the point where they start to hear the tone, which would be the audibility threshold (threshold hold at which something is audible, or heard)).
From applicant’s remarks, the examiner has disclosed how Rush teaches a frequency at which the user perceives a decrease of said tinnitus symptoms, and then the user stops modifying the frequency of said mechanical vibrations (Figures 4, 5, and 6 disclose this in buttons 154, 160, and 192 respectively. The user press the button to stop the frequency scan when the frequency reduces the tinnitus symptoms. Paragraph [0045] “When the user's tinnitus is neutralized, the user taps on the stop tab 192.”) and a microcontroller (applicant has disclosed “In these cases, microcontroller 70 defines a "mobile app'' that can be run in input element 80 where it is installed” on page 10 of the specification, so Rush’s use of a tinnitus relief application on a portable electronic device would teach the limitation)  configured to cause the repetition of mechanical vibrations (Paragraph [0048] “After decision Block 112, the user may now activate one or more of the stored phase cancellation tones at Block 114. From the activate tone(s) display screen 220 in FIG. 8, the user as identified in the name field 222 can select any one of the stored phase cancellation tones as displayed.” The user can activate the saved frequency as disclosed in the previous limitation and play that tone at the saved frequency.) at an intensity equal to an audibility threshold (As disclosed previously, the volume bar “146” would allow a user to adjust the volume to a point at the audibility threshold. They could reduce the volume until they can’t hear the tone and then slide the bar up to the point where they start to hear the tone, which would be the audibility threshold (threshold hold at which something is audible, or heard)).
Rush does teach a Bluetooth connected device (proximal unit) with an electromechanical device vibrator configured to transmit mechanical vibrations having predetermined frequency, intensity, and waveform (as discussed supra, this would be any device capable or play a tone, like a bluetooth headphone), where said connected device (proximal unit) is configured to receive control signals (via Bluetooth). Rush does not explicitly disclose the proximal unit is configured to be placed on tissues of a user's skull which correspond to bones of the user's skull where said proximal unit comprises a control unit configured to actuate said electromechanical vibrator in such a way that said frequency, said intensity, and said waveform of said mechanical vibrations can be modified. Kasic ‘450 discloses a Bluetooth enabled (Paragraph [0036 “Direct Audio Input (DAI) connector 150 allows connection of accessories which provide an audio signal… Other DAI accessories include an adapter for a music player, a telecoil, or a Bluetooth phone accessory.”) bone conduction device (Abstract “bone conduction hearing aid” This is the proximal unit.) located on the skull behind the ear (Paragraph [0005] “SOPHONO™ of Boulder, Colo. manufactures an ALPHA 1 magnetic hearing aid device, which attaches by magnetic means behind a patient's ear to the patient's skull by coupling to a magnetic or magnetized bone plate (or "magnetic implant") implanted in the patient's skull beneath the skin.”) that comprises a control unit configured to actuate said electromechanical vibrator (Paragraph [0028] “A BAHD sound processor attaches to the abutment and transmits sound vibrations through the external abutment to the implant.” Paragraph [0032] “In FIG. l(a), magnetic hearing aid device 10 comprises housing 107, electromagnetic/bone conduction ("EM") transducer 25 with corresponding magnets and coils, digital signal processor ("DSP") 80,”, Paragraph [0034] “DSP 80 is configured to drive EM transducer 25 and external post 17 in accordance with external audio signals picked up by microphone 85. DSP 80 and EM transducer 25 are powered by battery 95, which according to one embodiment is a zinc-air battery (or any other suitable battery or electrochemical cell as described above). As shown in FIG. l(b ),  implantable bone anchor 115 is attached to patient's skull 70, and is also attached to external post 17 through abutment member 19, either mechanically or by magnetic means. Hearing aid device 10 of FIG. l(b) is thus coupled magnetically and/or mechanically to bone anchor 15 implanted in patient's skull 70, thereby permitting the transmission of audio signals originating in DSP 80 and EM transducer 25 to the patient's inner ear via skull 70.”)  in such a way that said frequency, said intensity, and said waveform of said mechanical vibrations can be modified (Paragraph [0036] “According to one embodiment, DSP 80 or SA 3286 has 4 available program memories, allowing a hearing health professional to customize each of 4 programs for different listening situations. The Memory Select Pushbutton 145 allows the user to choose from the activated memories. This might include special frequency adjustments for noisy situations, or a program which is Directional, or a program which uses the DAI input.”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Rush, with the proximal unit being the bone conduction hearing aid as taught by Kasic ‘450, since such a modification would provide the predictable results of simply connecting the Bluetooth transceiver of Rush to the Bluetooth transceiver of Kasic ‘450, thereby enabling Rush to use the Tinnitus Relief Application on Kasic ‘450’s bone conduction device.
Kasic ‘450 discloses the SOPHONO™ ALPHA 1 magnetic hearing aid device in Figure 1 in which the hearing aid device comprises a metal plate “40” operationally connected to the electromagnetic transducer inside the housing. The metal plate “40” then magnetically connects to the bone plate to provide a pathway for vibrations to travel from the device to the user’s skull. Neither Rush nor Kasic ‘450 disclose an adhesive application device configured to maintain the electromechanical device vibrator in contact with said tissues of which said tissues are tissues of a user's skull which correspond to bones of the user's skull selected among the temporal bone, the occipital bone, or the frontal bone. Kasic ‘533 discloses a removable adhesive anchor (Abstract) that is placed on the temporal bone (Paragraph [0059] “An "adhesive anchor" refers to the portion of the device that secures the external component to a surface of a user, such as a surface that is the skin overlaying the skull. In an aspect, the portion of the skull is part of the temporal bone, including the mastoid portion of the temporal bone in the region above and around the ear.”) In this case, the adhesive anchor is intended to replace the magnetic plate secured to the skull of the user in Kasic ‘450, so that the metal plate “40” would adhesively attach, referencing Figure 7A, B, and C of Kasic ‘533, to top adhesive layer “710” securing the proximal device to the retainer pad “730”, which secures to the tissues over the temporal bone via the bottom adhesive layer “740”. This provides a temporary and less invasive attachment of the proximal unit to the user’s skull that the transcutaneous device in Kasic ’450.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Rush and Kasic ‘450, with the removable adhesive anchor for the proximal device as taught by Kasic ‘533, since such a modification would provide the predictable results of using the removable adhesive anchor to replace the more permanent transcutaneous device disclosed in Kasic ‘450. There would be no change to the proximal unit functionality since Kasic designed both devices to be used interchangeably and it has already been discussed prior the functionality of the Rush tinnitus relief application to Kasic ‘450. The application of Rush and Kasic ‘450 to Kasic ‘533 would not affect the interoperability of the proximal device to the application. 
Regarding claim 2, Rush further discloses Rush does discloses said microcontroller (“tinnitus relief application” disclosed in Rush) is configured to carry out a step of fine tuning of said frequency of said mechanical vibrations upon receiving said frequency scanning stop-instruction, said step of fine tuning comprising repeating said mechanical vibrations at frequencies about a frequency of one of said mechanical vibrations being generated when receiving said frequency scanning stop-instruction (Paragraph [0040-0041] "Once the user is satisfied with the initial or baseline tinnitus frequency, the user can adjust or refine this frequency at Block 106. With respect to the initial tinnitus frequency determined in Block 104, the user now hears an adjusted audio tone scanned over a much smaller audible frequency range. From the adjust initial tinnitus frequency display screen 158 in FIG. 5, the user hears an adjusted audible frequency range that is +/-500 Hz of the initial tinnitus frequency identified in the frequency field 156. With the initial tinnitus frequency determined to be 2975 Hz, for example, the tinnitus relief application 32 now scans over an adjusted audible range of 2475 Hz to 3475 Hz. The +/-500 Hz frequency range is for illustration purposes, and other frequency ranges may be used as readily appreciated by those skilled in the art.").
Regarding claim 3, Rush further discloses said microcontroller is configured to carry out an intensity adjustment of said mechanical vibrations upon receiving said frequency scanning stop-instruction at said stationary frequency (Paragraph [0018] "volume of the primary and secondary phase cancellation tones output at the output device may be adjustable based on input from the user via the input device." The volume can be adjusted at any point in the process as demonstrated in Figures 4, 5 and 6 of Rush).
Regarding claim 4, Rush further discloses said microcontroller is configured to carry out an intensity adjustment of said mechanical vibrations at the end of said step of fine tuning of said frequency (Paragraph [0018] "volume of the primary and secondary phase cancellation tones output at the output device may be adjustable based on input from the user via the input device." The volume can be adjusted at any point in the process as demonstrated in Figures 4, 5 and 6 of Rush).
Regarding claim 5, Rush further discloses said microcontroller is configured to carry out a step of fine tuning of said intensity of said mechanical vibrations after receiving said frequency scanning stop-instruction and after said intensity adjustment of said mechanical vibrations (Paragraph [0018] "volume
of the primary and secondary phase cancellation tones output at the output device may be adjustable based on input from the user via the input device.", Paragraph [0042] "Volume of the adjusted audio tone is controlled by the volume control bar 146.", Figure 4 volume control bar "146", using the volume control bar, volume can be changed quickly in large or small increments, thus Rush’s application is configured to carry out the step of fine tuning said intensity by adjusting the volume in small increments).
Regarding claim 6, Rush further discloses said microcontroller is configured to modify the intensity of said mechanical vibrations such that said user can modify said intensity if no decreases of said tinnitus symptoms at the end of said mechanical vibrations are perceived (Claim 9 "wherein a volume of the primary and secondary phase cancellation tones output at said output device is adjustable based on input from the user via said input device." As disclosed supra, the application allows the user to adjust the intensity at any point in the process, so if the user reaches the end of the process disclosed by Rush, they can still adjust the intensity of the produced tone).
Regarding claim 7, Rush further discloses said electromechanical vibrator is programmed for automatically transmitting mechanical vibrations at predetermined time intervals (Paragraph [0038] “The rate of the audio tone scanning over the audible frequency range may be adjusted via the rate control tabs 148, 150 and 152. The fast rate control tab 148 configures the audible tone to be scanned over the audible frequency range at a rate of about 10 seconds. This rate may be slowed to about 20 seconds by selecting the medium rate control tab 150 or to about 30 seconds by selecting the slow rate control tab 152. The 10, 20 and 30 seconds scan rates are for illustration purposes and may be set to other values.” The application would direct the disclosed vibrator in the proximal device to automatically vibrate at frequency for predetermined time interval before moving to another frequency automatically. Since the vibrator is capable of responding to the application it is programmed to do respond to the signal of the application.).
Regarding claim 10, Rush further discloses said microcontroller is configured to preliminarily cause said electromechanical vibrator to emit said mechanical vibrations at an intensity at most 10% higher than an audibility threshold, during an acclimation time after said instruction to start generating said mechanical vibrations; and reduce said intensity to a value lower than said audibility threshold after said acclimation time (Paragraph [0042] "Volume of the adjusted audio tone is controlled by the volume control bar 146.", Figure 4 volume control bar "146", From Figure 4, one familiar with the art would recognize 0% on the volume bar as the audibility threshold, the device can be set to 10% higher than the audibility threshold as shown in Figure 4. The application can initialize at the set volume as shown in Figure 4 and a user can decrease the volume to 0% (below the audibility threshold) at any time and therefore the microcontroller is configured to meet the claim limitations.). 
Regrading claim 12, Rush further discloses said microcontroller is configured to carry out a step of adjusting the waveform of said mechanical vibrations (Paragraph [0044] "The phase cancellation tone is now selected in Block 108. From the select phase cancellation tone display screen 180 in FIG. 6, the user hears an adjusted audio tone at the adjusted frequency of3235 Hz as it undergoes a continuous phase shift over Oto 360 degrees. As the adjusted frequency is shifted in phase, the adjusted frequency field 182 includes a waveform 184 that is actively shifted in phase. This allows the user to watch the phase shift in real time.").
Regarding claim 13, Kasic ‘533 further discloses said adhesive application device is further configured for removably receiving said electromechanical device vibrator (As disclosed supra in claim 1, Kasic ‘533 discloses the adhesive anchors are removeable (Abstract), therefore the first adhesive pad “710” would removable receive the vibrator device.).
Regarding claim 14, Kasic ‘533 further discloses said adhesive application device is configured for being adhesively applied to said tissues (As disclosed supra in claim 1, Kasic ‘533 discloses the second adhesive pad “740” would removable attach the application device to the said tissues of the skull.).
Regarding claim 15, Rush further discloses said microcontroller is configured to carry out a step of fine tuning of said intensity of said mechanical vibrations after receiving said frequency scanning stop-instruction (Paragraph [0042] "Volume of the adjusted audio tone is controlled by the volume control bar 146.", Figure 4 volume control bar "146", using the volume control bar, volume can be changed quickly in large or small increments, thus Rush’s application is configured to carry out the step of fine tuning said intensity by adjusting the volume in small increments. The fine tuning can occur at any point during the scanning process as evidenced from Figures 4, 5 and 6. Thus the fine tuning can occur after the stop scanning instruction.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rush (US20150164381A1), Kasic (US20140064533A1 and Kasic (US20140121450A1) as applied to claim 1 above, and further in view of Clark (“Uses and abuses of hearing loss classification.”, NPL Cite U, 1981). 
Regarding Claim 8, Rush, Kasic ‘533 and Kasic ‘450 disclose a microcontroller configured to changes said mechanical vibrations emitted by said electromechanical vibrator as discussed supra. Rush, Kasic ‘533 and Kasic ‘450 further disclose changing the mechanical vibration with an intensity range (The change is driven by the volume bar and the 0%-100% volume range in Figure 4, as discussed supra). Rush, Kasic ‘533 and Kasic ‘450 do not explicitly disclose an intensity range between -20 dB HL and 20 dB HL.  Clark discloses the normal hearing range in decibels Hearing Level is -10 to 15 dB HL (Table 2, Page 497). Since the design critically for the -20 to 20 db HL range is not disclosed in specification it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in to try the intensity range of -20 to 20 db HL since this would encompass the normal hearing level of the individual as shown by Clark since such a modification would provide the predictable results of adjusting the volume bar, 0% to 100% to cover the -20 to 20 db HL range. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rush (US20150164381A1), Kasic (US20140064533A1 and Kasic (US20140121450A1) as applied to claim 1 above, and further in view of Henry (“Bone conduction: Anatomy, physiology, and communication.”, NPL Cite V, 2007).
Regarding claim 11, , Rush, Kasic ‘533 and Kasic ‘450 do disclose the electromagnetic transducer, they do not explicitly disclose said electromechanical vibrator is selected among a voice coil type actuator and a piezoelectric actuator. Henry discloses “The two main types of transducers that are currently used in bone vibrator designs are electromagnetic and piezoelectric transducers.” (Page 93). Since it is known in the art to use either a electromagnetic or piezoelectric transducer it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Rush, Kasic ‘533 and Kasic ‘450, with a piezoelectric transducer as taught by Henry, since such a modification would provide the predictable results of swapping out the internal component of the proximal device. The technology behind the electromagnetic and piezoelectric transducers are well known in the art and the substitution would not be complicated nor affect performance of the device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791